      Case 1:17-cv-00597-APM Document 69 Filed 05/15/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                           *
THE JAMES MADISON PROJECT                  *
et al.,                                    *
                                           *
      Plaintiffs,                          *
                                           *
            v.                             *            Civil Action No. 17-597 (APM)
                                           *
DEPARTMENT OF JUSTICE                      *
                                           *
      Defendant.                           *
                                           *
*     *     *       *   *      *     *     *  *         *     *     *     *     *
                                           ORDER

    Upon consideration of the Plaintiffs’ Unopposed Motion for an Extension of Time to

File Motion for Attorney’s Fees and Costs, and the entire record herein, it is this ______

day of _________________ 2020, hereby

    ORDERED, that plaintiffs’ Motion is granted; and

    ORDERED, that plaintiffs’ deadline to file their Motion for Attorney’s Fees and

Costs or, alternatively, to file a status report regarding settlement negotiations is set for

no later than July 31, 2020.


                                      Amit P.           Digitally signed by
                                                        Amit P. Mehta

                                      Mehta             Date: 2020.05.15
                                                        16:53:44 -04'00'
                                      _________________________________________
                                         UNITED STATES DISTRICT JUDGE
